FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2021

                                      No. 04-21-00223-CV

                           IN THE INTEREST OF A.G., A CHILD

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA02472
                              John D. Gabriel Jr., Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant S.G. and
S.A.’s parental rights. This appeal is required to be brought to final disposition within 180 days
of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2.

        Appellee’s briefs are due on August 13, 2021, and August 17, 2021. On August 12, 2021,
appellee timely filed a motion for extension of time requesting a thirty (30) day extension of time
from August 13, 2021 to file appellee’s briefs. The motion is GRANTED IN PART. Appellee’s
briefs must be filed no later than September 6, 2021. Given the time constraints governing the
disposition of this appeal, further requests for extensions of time will be disfavored.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court